



Exhibit 10.1


June 1, 2020




Steve Mawer


Subject: Calumet Offer Letter


Dear Steve,


On behalf of Calumet GP, LLC, I am pleased to document the terms of your
employment as Calumet’s Chief Executive Officer (CEO). You will be located at
our Indianapolis, Indiana location. The effective date for the terms contained
in this letter is April 3, 2020. Terms and conditions include:


1.
Your starting annual salary will be $725,000 paid bi-weekly.



2.
You will be eligible to participate in the 2020 Calumet Annual Bonus Cash
Incentive Plan with a bonus target of 150% of your annual base salary based on
company financial metrics and your own individual contributions, prorated based
on the date you became CEO. If minimum financial metrics and minimum individual
contributions are met, it would pay at 50% of your base salary and at its
maximum it would pay at 200% of your base annual salary in accordance with the
terms of the Sr. Executive Bonus Program. If actual performance falls between
the various levels (between minimum and target for instance), the annual bonus
award will be prorated, up to the maximum potential award. Should the Company
not meet its minimum financial target, no awards will be issued regardless of
individual contributions. Any award earned under this Program will be paid 50%
in cash and 50% in fully vested phantom units which will be delivered on the 4th
anniversary of the grant date.



3.
You will also be eligible to participate in the Long-Term Incentive Program, the
terms of which are subject to the terms of the Sr. Executive Grant Agreement.
Subject to Board of Directors approval, you will be eligible to participate in
the LTIP starting January 1, 2021.



4.
As a salaried, exempt full-time employee you will be eligible for all benefits
currently available to full-time employees of Calumet, including the Group
Health Care plan, Life and AD&D Insurance, Long-Term Disability Income
Insurance, Retirement Savings Plan, which has a current Company match of 100% on
the first 4% employee contribution and then 50% on the next 2% employee
contribution.



5.
You will also be eligible for the Calumet Deferred Compensation Plan with its
match effective 2020. For every $1 you voluntarily defer from your Calumet
Annual Bonus Plan award, the Company contributes a match of 33%.



6.
Relocation benefits will cover moving your household goods, travel arrangements
for your family and new home purchase assistance. Three months of temporary
living expenses are included in your relocation benefits (including temporary
housing) and an additional three months of temporary housing benefits will also
be included.



7.
Your vacation time off eligibility is confirmed as 160 hours, which will be
prorated for 2020 based on your start date as an employee.



8.
As an officer of the company, you will be covered by the company’s D&O insurance
policy. The policy details will be sent to you separately.








--------------------------------------------------------------------------------





9.
Calumet GP, LLC is an at-will employer, Calumet does not offer tenured or
guaranteed employment. Either Calumet or the employee can terminate the
employment relations at any time with or without cause, with or without notice
(see separate At Will Employment Agreement).





Steve, we are very excited to have you as our new CEO! Please contact me with
questions.




/s/ Pete Andrich______________________________
Pete Andrich
Vice President, Human Resources


Agreed and accepted:




/s/ Stephen P. Mawer____________________________     _____ 6/1/2020__________
Steve Mawer                             Date





